Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In the present abstract, the term “This disclosure describes” should be removed. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings need to be black and white line drawings, not gray scale renderings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “pivot mechanism”, in claim 6.
With regard to the term “pivot mechanism”,
first, the term “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pivot”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pivot” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The limitation of claim 1 reading “a locking mechanism comprising a handle lock in the handle, and being self-biased to a locked position contacting the tang of the blade” should read “a locking mechanism comprising a handle lock in the handle, and the handle lock being self-biased to a locked position contacting the tang of the blade”.
The limitation of claim 1 reading “wherein the switch cutout recess surrounds the switch on at least three sides, wherein, when the blade is in the retracted position, the switch is not operable to pivot about the pivot axis and the switch is bounded on three sides by the switch cutout recess and bounded on a fourth side by the handle lock” should read “wherein the switch cutout recess surrounds the at least three sides by the switch cutout recess and bounded on a fourth side by the handle lock”.
The limitation of claim 5 reading “wherein a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within a sub-pocket of the switch.” should read “wherein the pocket of the switch includes a sub-pocket, and a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within [[a]] the sub-pocket of the switch.”.
The limitation of claim 8 reading “wherein a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within a sub-pocket of the switch.” should read “wherein the pocket of the switch includes a sub-pocket, and  a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within [[a]] the sub- pocket of the switch.”.
The limitation of claim 10 reading “wherein the spring provides bias to press the switch against the one or more sides of the switch cutout recess in either of the engaged and disengaged position” should read “wherein the spring provides bias to press the switch against [[the]] one or more sides of the switch cutout recess in either of the engaged and disengaged position”.
The limitation of claim 11 reading “between a locked and an unlocked position” should read “between a locked position and an unlocked position”.
The limitation of claim 11 reading  “a handle lock that flexes between a locked and an unlocked position and is self-biased to the locked position” should read “a handle lock that flexes between a locked and an unlocked position and the handle lock is self-biased to the locked position”.
The limitation of claim 11 reading “either an engaged or a disengaged position” should read “either an engaged position
The limitation of claim reading  “the handle lock from moving to its unlocked position, and wherein in the disengaged position the rotatable switch is not arranged over any portions of the handle lock thereby allowing the handle lock to be moved between its locked and unlocked positions” should read “the handle lock from moving to [[its]] the unlocked position, and wherein in the disengaged position the rotatable switch is not arranged over any portions of the handle lock thereby allowing the handle lock to be moved between [[its]] the locked and unlocked positions”.
The limitation of claim 12 reading “to press the rotatable switch against the one or more sides of the switch cutout recess” should read “to press the rotatable switch against [[the]] one or more sides of the switch cutout recess”.
The limitation of claim 14 reading “flexible portion movable between locked and unlocked positions and self-biased” should read “flexible portion movable between locked and unlocked positions, and the handle lock self-biased”.
The limitation of claim 14 reading “the rotatable switch having an engaged and a disengaged position” should read “the rotatable switch having an engaged position and a disengaged position”.
The limitation of claim 14 reading “rotatably affixing the blade to the frame at the pivot axis” should read “rotatably affixing the blade to the frame at [[the]] a pivot axis of the blade”.
The limitation of claim 14 reading “portion thereby preventing the flexible portion from moving to its unlocked position” should read “portion thereby preventing the flexible portion from moving to [[its]] the unlocked position”.
The limitation of claim 17 reading “further comprising arranging a first end of the spring within a pocket of the handle and arranging a second end of the spring within a sub-pocket of the rotatable switch” should read “wherein the pocket of the switch includes a sub-pocket and the method 
The limitation of claim 18 reading “further comprising arranging a first end of the spring within a pocket of the handle and arranging a second end of the spring within a sub-pocket of the rotatable switch” should read “wherein the pocket of the switch includes a sub-pocket and the method further comprising arranging a first end of the spring within a pocket of the handle and arranging a second end of the spring within [[a]] the sub-pocket of the rotatable switch”.
The limitation of claim 20 reading “against the one or more sides of the switch cutout recess” should read “against [[the]] one or more sides of the switch cutout recess”.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11-20 were previously deemed allowable per the action dated 06/11/2021 for the reasons indicated therein. The following is a statement of reasons for allowance of Claims 1-10. Applicant has now amended Claim 1 to include the switch bounded on three-sides by the switch cutout recess and bounded on a fourth side by the handle lock.  Similar to allowable Claim 11   None of the references, alone or in combination, disclose the cutout recess fully surrounded on all sides, wherein three sides are surrounded by the cut out recess and a fourth side by a handle lock, and including the rest of the features of Claim 1.  Furthermore, none of the references cited by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  As such, subject to the above noted outstanding requirements. Claims 1-20 are allowable. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724